DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1- 20 is withdrawn in view of the newly discovered reference(s) to U.S. Patent Application No. 2016/0224217 (Kim eta l.) and 2013/0254107 (McClure) and U.S. Patent No. 8,644,817 (Ezell et al.).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 – 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase, “different action”, in claim 4, could not be found in the Detailed Description. The same is true with the phrase, “the different action is establishing a communication channel” in claim 5.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The examiner is left to guess what is meant by “different action” as such is not described in the Detailed Description.  The same can be said for claim 5, true with the phrase, “the different action is establishing a communication channel”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, 12 – 15 and 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Patent Application No. 2016/0224217 (Kim et al.) in view of 2013/0254107 (McClure).
	With respect to claims 1,12 and 18
 A method comprising:
displaying, via a user interface, a data field that includes information (at least Fig. 11, paragraphs 0202 – 0203, 0206, 0209); and
responsive to a swiping gesture (paragraph 0174) in relation to display of the data field, sending a message with the information displayed in the data field to a service provider. Kim et al. do teach the use of predetermined gestures, it does not appear to specifically state that the gesture is used to send information to a service provider.  
However, McClure teaches that a swipe gesture for sending data to a service provider is old in the art (see at least paragraph 0028 of McClure).  It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of McClure into the Kim et al. system and method as such would only entail the addition of a known predetermined gesture list or substitution of one known predetermined gesture for another.
With respect to claims 2, 13 and 19, see the rejection above.
With respect to claims 3 and 14, note Fig 11 and the multiple data fields and at least paragraphs 0244 and 0249 and the rejection of claim 1 above.
With respect to claims 4 and 15, as best as can be determined, if there is different information in the additional data field, it is obvious that a different action would be performed.
With respect to claim 9, note at least paragraph 0171 of Kim et al.
Claim(s) 5 – 6 and 15 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Patent Application No. 2016/0224217 (Kim et al.) in view of 2013/0254107 (McClure) and further in view of U.S. Patent No. 8,644,817 (Ezell et al.).
With respect to claims 5 – 6 and 15 – 16, Kim et al. show a data field with a communication channels (see at least Fig. 38).  If this is argued, then please note data structure 200 having data fields and communication preferences in Fig. 2 of Ezell et al.  In addition, note Col. 7, line 52 – Col. 8, line 50 of Ezell et al.  It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Ezell et al. into the Kim et al./McClure system and method in order to have a more user-friendly system and method by incorporating a communication channel into the data field for easier communicating.
With respect to claims 7 – 8 and 20 note the rejection of claims 1 and 2 above.
With respect to claims 10 – 11, (see paragraph 209 of Kim et al.).  It is noted that user/customer profiles and the information contained therein are notorious old in the art and it would have been obvious to one of ordinary skill in the art to have incorporated such wherever and whenever it was deemed necessary.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the Figs. and Abstracts of the additional references cited on the accompanying 892.
In particular, note U.S. Patent Application No. 8,943,124 (Massey et al.).

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -272-
7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M.
to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. However, unofficial faxes can be direct to the examiner’s computer at 571 273 - 7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http:/7pair-direct.uspto.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).gov.
15Jul2022
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652